DETAILED ACTION
This Office Action is a Response to Applicant’s Arguments and Amendment submitted 09/12/2022
	
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
The objection to claim(s) 55 in the previous Office Action for informalities is hereby withdrawn in view of Applicant’s Amendment.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 52 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 52 recites the limitation "the open end of the tissue shaper" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
The rejection of claim(s) 54 in the previous Office Action under this section, 2nd paragraph (pre-AIA ) or subsection (b) (AIA ), for being indefinite is hereby withdrawn in view of Applicant’s Amendment.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 51-52 and 54-58 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US 2002/0040226 A1 to Laufer et al. (hereinafter “Laufer”) (previously of record).
Regarding claim 51, Laufer discloses (see abstract; Figs. 1-10; and [0079]-[0097]) a method of forming stomach tissue at an intersection of the stomach and the esophagus adjacent the lesser curvature (see [0079] & [0094]-[0097]), comprising the steps of: providing a device (700) having a tissue shaper (jaws 720/722, see Fig. 1 and [0082]); positioning the tissue shaper in an esophageal tract (see [0094]); engaging stomach tissue with a first tissue displacing element (coil 740, see [0095] and Fig. 9D); displacing the stomach tissue into the tissue shaper after the positioning and engaging steps (see Fig. 9E and [0095]); applying a fastener  (fixation device 730) through the stomach tissue moved into the first tissue shaper with the first tissue displacing elements (see Figs. 9E-F and [0095]-[0096]); the applying step is carried out to form a fold having a convex surface, the convex surface facing inward relative to the esophagus (see Fig. 10, [0079], and [0082]; see also Figs. 9C showing the tissue pre-fold and Figs. 9E-F showing a fold having a convex surface which faces inward relative to the esophagus, Fig. 10 is representative of the fold after completion; note also that page 28 of the spec. as filed specifies that the convex fold facing inward relative to the esophagus is interchangeable with the convex fold oriented radially inward relative to the esophagus – the folds shown in Laufer are oriented radially inward relative to the esophagus and form a convex surface across at least a portion of the fold) and releasing the stomach tissue after the applying step so that the stomach tissue positioned in the tissue shaper falls back into the stomach (see Fig. 10 and [0097], note that due to gravity the bulge 736 shown in Fig. 10 would fall back into the stomach).
Laufer further discloses (claim 52) wherein: the providing step is carried out with the open end of the tissue shaper being at a distal end (see Figs. 3A and 9A); (claim 54) wherein: the engaging step is carried out with the first tissue displacing element extending distally through open end and then proximally to engage fundus along the lesser curvature (see Figs. 9C-D and [0095]; (claim 55) wherein: the positioning step is carried out with the tissue shaper being positioned in the esophageal tract (see Fig. 9A and [0094]); and the applying step being carried out to apply the fastener at a location above the junction between the esophageal tract and the stomach along the greater curvature side (see Fig. 10, [0079] & [0097]); (claim 56) wherein: the applying step is carried out to apply the fastener at the location at least 3 cm above the junction (see Figs. 9-10, [0079], & [0096]-[0097]); (claim 57) releasing the fold after the applying step so that the fold falls back into the stomach and is positioned on the lesser curvature (see Fig. 10, [0079] & [0097]) opposite the junction between the esophageal tract and the stomach along the greater curvature side (see Fig. 10, [0079] & [0097]); the moving step being carried out until enough stomach tissue has entered the tissue shaper so that the fold opposes the junction on the greater curvature side when released (see Figs. 9-10, [0079], & [0096]-[0097]); and (claim 58) wherein: the applying step is carried out so that the fold opposes a junction on the greater curvature side and extends proximally and distally of the junction on the greater curvature side (see Figs. 9F and 10).

Response to Arguments
Applicant's arguments filed 09/12/2022 have been fully considered but they are not persuasive.
Applicant alleges that Laufer teaches that the fold extends way from the esophagus.  As discussed above, the steps to make the fold result in the fold having a convex surface facing inward relative to the esophagus.  Moreover, the convex surface merely needs to be oriented radially inward relative to the esophagus, since Applicant’s spec. as filed at page 28 specifies that the convex fold facing inward relative to the esophagus is interchangeable with the convex fold oriented radially inward relative to the esophagus – the folds shown in Laufer are oriented radially inward relative to the esophagus and form a convex surface across at least a portion of the fold.  Accordingly, Applicant’s arguments are not persuasive and the claims stand rejected.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN L DAVID whose telephone number is (571)270-5263. The examiner can normally be reached M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAUN L DAVID/Primary Examiner, Art Unit 3771